J-A09026-16


                                  2016 Pa. Super. 253

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JASON ROBERT RANDOLPH

                            Appellant                   No. 1246 MDA 2015


              Appeal from the Judgment of Sentence July 14, 2015
                In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0000594-2013


BEFORE: FORD ELLIOTT, P.J.E., JENKINS, J., and PLATT, J.*

CONCURRING AND DISSENTING STATEMENT BY PLATT, J.:

                                                   FILED NOVEMBER 16, 2016

        I respectfully concur in part and dissent in part.

        I concur in the learned Majority’s conclusion that Corporal Hanlon

obtained valid consent from Appellant to search the vehicle at the scene of

the traffic stop.       However, I respectfully dissent from the Majority’s

conclusion that Corporal Hanlon’s affidavit in support of the application for a

search warrant did not establish probable cause.       Instead, I would conclude

that the allegations contained within the four corners of the affidavit

sufficiently established probable cause, in particular, that the steel box

welded to the undercarriage of the van would contain contraband or

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A09026-16



evidence of a crime. In my view, the trial court properly denied the motion

to suppress. Therefore, I would affirm the judgment of sentence.

      Our standard of review for a challenge to a suppression court’s denial

of a motion to suppress is “limited to determining whether the suppression

court’s factual findings are supported by the record and whether the legal

conclusions drawn from those facts are correct.”         Commonwealth v.

Jones, 988 A.2d 649, 654 (Pa. 2010).

            Pursuant to the “totality of the circumstances” test set
      forth by the United States Supreme Court in [Illinois v.
      ]Gates[, 462 U.S. 213 (1983)], the task of an issuing authority
      is simply to make a practical, common-sense decision whether,
      given all of the circumstances set forth in the affidavit before
      him, including the veracity and basis of knowledge of persons
      supplying hearsay information, there is a fair probability that
      contraband or evidence of a crime will be found in a particular
      place. . . .

Id. at 655 (one citation omitted).

      Here, the affidavit of probable cause states that Appellant and his

passenger gave inconsistent answers concerning where they were going;

multiple cell phones were ringing in the vehicle; there was no luggage in the

vehicle and all of the rear seats had been removed; and officers observed an

aftermarket welded box on the undercarriage of the vehicle that did not

match the remainder of the undercarriage. In my view, the Majority’s focus

on the level of detail in the recitation of Corporal Hanlon’s training,

knowledge, and experience misses the big picture, and reweighs the

evidence before the suppression court.      I would conclude that given the

totality of these circumstances, as set forth in the affidavit, the suppression

                                     -2-
J-A09026-16



court’s finding that probable cause existed that contraband or evidence of a

crime would be found in the steel box welded to the underside of the van

was supported by the record. See id. at 654-55.

      Furthermore, I am constrained to disagree with the Majority’s

argument that Corporal Hanlon was required to demonstrate a fact-specific

nexus between his experience and probable cause for the search.          Such

analysis exceeds the scope of our review and attempts to re-weigh rather

than review the suppression court’s determination. See Commonwealth v.

Thompson, 985 A.2d 928, 935 (Pa. 2009) (holding that a police officer’s

experience may be regarded as a relevant factor, and reasoning that “[t]he

very foundation of the Gates totality test is the recognition that all relevant

factors go into the probable cause mix.”) (emphasis added); see also

Jones, supra at 654.      In my opinion, the trial court properly denied the

motion to suppress.

      Therefore, I respectfully concur in part and dissent in part.




                                     -3-